EXHIBIT 10.1

﻿

SEPARATION AGREEMENT AND GENERAL RELEASE

﻿

This Separation Agreement and General Release (this “Agreement”), entered into
as of August 29, 2019 and effective as of August 30, 2019, is entered into by
and between Steven N. Gordon (“Employee” or “you”) and Kadmon Corporation, LLC,
a Delaware limited liability company (together with Kadmon Holdings, Inc., a
Delaware corporation (“Parent”), the “Company”), on behalf of itself and its
past and present parent entities, and its or their subsidiaries, divisions,
affiliates and related business entities (collectively, the “Company Entities”).

﻿

Section 1.  Concluding Employment.  Pursuant to your notice of resignation,
dated August 29, 2019 (the “Separation Date”), you voluntarily resigned from all
employment with the Company and any other positions you may have held as an
officer, employee, or otherwise, of any of the other Company Entities. As a
result, the Separation Date was the termination date of your employment for
purposes of participation in and coverage under all compensation or benefit
plans and programs sponsored by or through the Company Entities except as
otherwise provided herein.  You acknowledge and agree that after the Separation
Date you shall not represent, and since the Separation Date you have not
represented, yourself as being a director, officer, employee, agent or
representative of any Company Entity for any purpose, and you shall not,
uninvited, enter the premises of any of the Company Entities at any time. You
agree that, as of the date of this Agreement, the Company has made all payments
due to you for any earned but unpaid base salary and previously submitted
un-reimbursed business expenses (in accordance with usual Company policies,
guidelines and practices, including, without limitation, the Company’s Business
Travel and Expense Policy). You will retain any previously vested benefits
(including equity compensation awards) in accordance with the terms of the
applicable benefit plan and/or applicable grant or award agreement. For the
avoidance of doubt, your vested stock options and vested stock appreciation
rights shall be treated as if your termination of employment was without “cause”
within the meaning of the Company’s 2016 Equity Incentive Plan (the “EIP”) (and,
for the avoidance of doubt, only for such purposes under the EIP, and not for
any other purpose) and, the Company confirms that with respect to your awards
under the Company’s 2014 Long Term Incentive Plan (“LTIP”), you have satisfied
the Service Vesting Date requirement set forth and defined in your Amended and
Restated Award Notification and Grant Agreement

Section 2.  Payment. 

(a)  In exchange for your execution of a release and waiver of claims against
the Released Parties (as defined below) and your compliance with the other terms
and conditions of this Agreement, the Company agrees to: (i) pay you in the
aggregate amount of $800,000 (the “Payment Amount”), payable in bi-weekly equal
installments over an eighteen-month period, effective as of the Separation Date
(the “Payment Period”).  IRS Forms W-2 will issue regarding these payments, and
they will be subject to all applicable withholding taxes; (ii) if you timely
elect continued coverage under the



--------------------------------------------------------------------------------

 

Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will pay on your behalf medical, dental and vision health insurance premiums
necessary to continue your coverage (including coverage for eligible dependents,
if applicable) for the entirety of the Payment Period (the “Benefit Period”);
and (iii) On September 1, 2019, pay legal fees to your counsel, Jonathan S. Sack
of Sack & Sack LLP in the amount of $100,000, for which IRS Forms 1099-MISC will
issue and which will not be subject to any deductions or withholdings.  
Notwithstanding anything to the contrary herein, in the event that you
materially and incurably breach any of your obligations under this Agreement,
the Company will immediately cease to have any obligations to make (x) any
further payments under Section 2(i) above or (y) any further medical insurance
premium payments under Section 2(ii) above.  If you become eligible for Health
Insurance by any means during the Benefit Period, you must immediately notify
the Company and the Company shall immediately cease making any payments related
to Health Insurance as set forth hereunder.

(b)  In further exchange for your execution of a release and waiver of claims
against the Released Parties and your compliance with the other terms and
conditions of this Agreement, the Company agrees to accelerate the vesting of
all unvested options and stock appreciation rights granted to you pursuant to
the Company’s 2016 Employee Equity Incentive Plan (as amended) prior to the
Separation Date.  The Company further agrees to extend the exercise period with
respect to all such options and stock appreciation rights granted to you for two
(2) years following the Separation Date.

Section 3.  Acknowledgement.  You acknowledge and agree that the payments and
other benefits provided pursuant to this Agreement:  (a) are in full discharge
of any and all liabilities and obligations of the Company to you, monetarily or
with respect to employee benefits or otherwise, including but not limited to any
and all obligations arising under any alleged written or oral employment
agreement (including, without limitation, the Employment Agreement, dated July
1, 2015, by and between you and the Company (the “Employment Agreement”), which
is the only Employment Agreement in force regarding your relationship with the
Company), policy, plan or procedure of the Company and/or any alleged
understanding or arrangement between you and the Company and (b) exceeds any
payment, benefit or other thing of value to which you might otherwise be
entitled under any policy, plan or procedure of the Company and/or any agreement
between you and the Company, written, oral or otherwise.

Section 4.  Release.  (a)  Mutual General Release.  You, on behalf of yourself
and your agents, heirs, executors, administrators, successors and assigns,
hereby RELEASE AND FOREVER DISCHARGE the Company Entities, as well as any and
all of their predecessors, successors and assigns and any and all of their
respective past or present directors, officers, employees, investors,
shareholders, partners, fiduciaries, agents, trustees, administrators, attorneys
and insurers, whether acting as agents for the Company or in their individual
capacities (collectively the “Released Parties”), from any and all claims,
damages, complaints, grievances, causes of action, suits, liabilities, demands
and expenses (including attorneys’ fees) of any nature whatsoever, both at law
and in equity (except those expressly reserved herein), whether known or
unknown, now existing or which may result from the existing state of things,
which you now have or



--------------------------------------------------------------------------------

 

ever had against the Released Parties up to and including the date hereof.  In
particular, without limitation of the foregoing, the Released Parties are
specifically released from and held harmless from any and all claims arising out
of or related to your employment relationship with the Company Entities,
including, without limitation, your separation from such employment.  It is your
intention that this Section 4 constitute a full and final general release of all
such claims and that this release be as broad as possible.  This Section 4 does
not release or waive any rights or claims that may arise after the date hereof.
 By signing this Agreement, the Company hereby releases and forever discharges
you with respect to and from any and all commitments, responsibilities,
obligations, claims, damages, complaints, grievances, causes of action, suits,
liabilities, demands and expenses (including attorneys’ fees) of any nature
whatsoever, both at law and in equity (except those expressly reserved herein),
whether known or unknown, now existing or which may result from the existing
state of things, which the Company now has or ever had against you up to and
including the date hereof, except that the Company does not release, discharge,
or waive claims against you relating to criminal behavior or other intentional
misconduct or gross negligence of which the Company is not currently aware.

(b)  Scope of Release.  Without limiting the foregoing in any way, your release
and waiver includes, but is not limited to, any rights or claims you may have
under:  the Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et
seq.); Title VII of the Civil Rights Acts of 1964; 42 U.S.C. § 1981; the Family
and Medical Leave Act; the Fair Labor Standards Act; the Equal Pay Act; the
Rehabilitation Act of 1973 and the Americans with Disabilities Act; the Employee
Retirement Income Security Act of 1974; Worker Adjustment and Retraining
Notification Act of 1988; the Older Workers Benefit Protection Act; the National
Labor Relations Act; the Sarbanes-Oxley Act of 2002; the Dodd-Frank Wall Street
Reform and Consumer Protection Act; the  claims under the New York State Human
Rights Law and the New York City Administrative Code, the Genetic Information
Nondiscrimination Act; the Unfair Business Practices Act; and any other federal,
state or local laws or regulations concerning employment, the termination
thereof or prohibiting employment discrimination, harassment or
retaliation.  Your release and waiver also includes any claims against the
Company or the Released Parties based on contract or tort, claims for
defamation, libel, invasion of privacy, intentional or negligent infliction of
emotional distress, wrongful termination, constructive discharge, breach of
contract, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty and fraud, including claims involving your Employment Agreement,
all other employment agreements ever executed between you and the Company, and
all other promises, employment contracts, oral contracts, or any other
agreements between you and the Company.  You agree that you shall never file a
lawsuit or other complaint challenging the reasonableness, validity or
enforceability of this Section 4.  You waive and release any claim that you have
or may have to reemployment after the Separation Date.

(c)  No Lawsuits, Complaints, or Claims.  You waive your right to file any
charge or complaint against the Company or any of the Released Parties arising
out of your employment or separation from such employment or any facts occurring
prior to the date hereof before any federal, state or local court or any
federal, state or local administrative agency, except where such waivers are
prohibited by law.  By signing this



--------------------------------------------------------------------------------

 

Agreement, you represent that you have not filed any such claims, causes of
action or complaints.  Notwithstanding the foregoing, you do not waive or
release any claim which cannot be validly waived or released by private
agreement.  Specifically, nothing in this Agreement shall prevent you from
filing a charge or complaint with, or from participating in, an investigation or
proceeding conducted by the Securities and Exchange Commission (the “SEC”),
Equal Employment Opportunity Commission (the “EEOC”), the New York State or New
York City Human Rights Commissions (collectively, the “HRC”) or any other
federal, state or local agency charged with the enforcement of any laws
applicable to the Company or, directly or indirectly, your employment with the
Company.  However, you understand that by signing this Agreement, you waive the
right to recover any damages or to receive other relief in any claim or suit
brought by or through the EEOC, the HRC or any other state or local deferral
agency on your behalf to the fullest extent permitted by law, but expressly
excluding any award or other relief available from the SEC.  As of the date
hereof, you represent and warrant that you have not made any such report, or
caused or encouraged any other person to make such a report, as described above
in this Section 4.  This Agreement is not intended to, and shall not be
interpreted in any manner that limits or restricts you from exercising any
legally protected whistleblower rights (including pursuant to Section 21F of the
Securities Exchange Act of 1934 (“Section 21F”)) or receiving an award for
information provided to any government agency under any legally protected
whistleblower rights.  You are further hereby notified that you may be entitled
to immunity from liability for certain disclosures of trade secrets under the
Defend Trade Secrets Act, 18 U.S.C. § 1833(b).  You acknowledge that you have no
pending workers’ compensation claims and that this Agreement is not related in
any way to any claim for workers’ compensation benefits, and that you have no
basis for such a claim.

(d)  Rights Not Relinquished.  In executing this Agreement, you shall not
relinquish or release (i) any right to any vested benefits under any benefit
plans or arrangements maintained by any of the Company Entities and any rights
you may have under COBRA, (ii) any available right to indemnification under any
applicable directors and officers liability insurance policy, indemnity
agreement, applicable state and federal law and the Company’s articles of
incorporation and bylaws and (iii) your right to enforce this Agreement.

(e)  Waiver of Claims Under the Age Discrimination in Employment Act.   You
recognize that, in signing this Agreement, you are waiving your right to pursue
any and all claims under the Age Discrimination in Employment Act, 29 U.S.C. §
626 et seq. (“ADEA”) arising prior to the date that you execute this
Agreement.  You understand that you may take twenty-one (21) days from the date
this Agreement is presented to you to consider whether to execute this
Agreement.  You are advised that you may wish to consult with an attorney prior
to execution of this Agreement.  Once you have executed this Agreement, you may
revoke the Agreement at any time during the seven (7) day period following your
execution of the Agreement.  After seven (7) days have passed following your
execution of this Agreement, your execution of this Agreement shall be final and
irrevocable.





--------------------------------------------------------------------------------

 

(f)  Knowing and Voluntary Execution.  By signing this Agreement, you hereby
acknowledge and confirm that:  (i) you have read this Agreement in its entirety
and understands all of its terms; (ii) by this Agreement, you have been advised
in writing of the right to consult with an attorney of your choosing before
executing this Agreement and have been strongly encouraged and given the
opportunity to so consult with an attorney; (iii) you knowingly, freely, and
voluntarily assent to all of the terms and conditions set out in this Agreement
including, without limitation, the waiver, release, and covenants contained in
it; (iv) you are executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which you are otherwise entitled; and (vi) you understand that the release
contained in this Section 4 does not apply to rights and claims that may arise
after you sign this Agreement.

Section 5.  Restrictive Covenants. 

(a)  Non-Disparagement.  You agree not to make any statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action that may, directly or indirectly,
disparage any of the Company Entities, as well as any and all of their
predecessors, successors and assigns and any and all of their respective past,
present or future directors, officers, employees, investors, shareholders,
partners, fiduciaries, agents, trustees, administrators, attorneys and insurers,
whether acting as agents for the Company or in their individual capacities
(collectively, the “Company Representatives”). For the purposes of this
Agreement, the term “disparage” includes, without limitation, comments or
statements to the press and/or media, the Company Entities or any individual or
entity with whom any of the Company Entities has a business relationship which
would adversely affect in any manner (i) the conduct of the business of any of
the Company Entities (including, without limitation, any business plans or
prospects), (ii) the business reputation of the Company Entities or (iii) the
personal reputations of any Company Representative. The Company will direct its
current executive officers and directors not to make untrue statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action that may, directly or indirectly,
disparage you personally or professionally.  When describing your separation of
employment from the Company to third parties, the Company will describe your
departure as a resignation, use words consistent in form and substance with the
statement contained in Exhibit A or provide an actual copy of Exhibit A;
provided, however, that the Company shall have no obligation or liability for
the statements, representations or communications of its non-executive officer
employees or agents.  Nothing in this Agreement shall preclude you or the
Company’s directors and officers from responding truthfully to a valid subpoena,
cooperating with a governmental agency in connection with any investigation it
is conducting, or taking any action otherwise required or permitted by law,
provided that such response does not exceed that required by the law,
regulation, or order.  The Company and/or you shall promptly provide written
notice of any such order to the other’s counsel, except as prohibited by law. 

(b)  Cooperation.  (i)  You agree that you will cooperate (1) with the Company
Entities and their respective counsel in connection with any current



--------------------------------------------------------------------------------

 

investigation, administrative proceeding or existing litigation relating to any
matter that occurred during your employment in which you were involved and of
which you have knowledge and (2) with the Company Entities with respect to the
transition of your duties and authorities to other employees of the Company
following the date hereof. The Company will provide you with reasonable
compensation for any such cooperation that is provided after the eighteen month
anniversary of your Separation Date not to exceed $1,643.84 per day; provided,
however, that the Company will have no obligation at any time to compensate you
for cooperation provided in connection with any currently threatened or pending
proceedings or litigation described in subclause (1) above.

(ii)  Both parties agree that, in the event it is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to
your employment by the Company and/or the Company Entities, it will give prompt
notice of such request to the other’s counsel (or her/his successor or
designee), except as prohibited by law, and will make no disclosure until the
other party had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure.

(c)  Mutual Confidentiality.  The terms and conditions of this Agreement are and
shall be deemed to be confidential, and shall not be disclosed by either party
to any person or entity without the prior written consent of the other party,
except if required by law or rule of a national securities exchange, and to a
party’s accountants, attorneys and/or immediate family, provided that, to the
maximum extent permitted by applicable law, rule, code or regulation, they agree
to maintain the confidentiality of the Agreement.  Each party further represents
that it has not disclosed the terms and conditions of the Agreement, or had any
communications regarding the discussions or other deliberative processes of the
Board with respect to this Agreement, to anyone other than the party’s advisors,
attorneys, accountants and/or family. 

(d)  Confidential Information.  (i)  You acknowledge that during the course of
your employment with the Company Entities, you have had access to information
relating to the Company Entities and their respective businesses that is not
generally known by persons not employed by the Company Entities and that could
not easily be determined or learned by someone outside of the Company Entities
that provides the Company Entities with a competitive advantage, or that could
be used to the Company Entities’ disadvantage by a competitor (“Confidential
Information”) and that such information constitutes a valuable asset of the
Company Entities.  You shall not, without the prior written consent of the
Company or as required by law, use or disclose or enable anyone else to use or
disclose any Confidential Information of the Company Entities (whether or not
developed by you), nor shall you have any communications with any outside
investors of the Company as of the date hereof regarding the Company Entities
and their respective businesses; provided, however, that inadvertent
communications with any outside investors regarding the Company Entities and
their respective businesses shall not constitute a breach of this Agreement
provided that (A) such communications do not include the disclosure of
Confidential Information and (B) after you have knowledge of such occurrence,
you (x) immediately cease any further infringing



--------------------------------------------------------------------------------

 

communications and (y) report all such inadvertent communications to the Company
as soon as reasonably practicable.  As used herein, the term “Confidential
Information” includes, but is not limited to, (X) all trade secrets,
confidential information and know-how, business plans, operations, products,
strategies, marketing, sales, inventions, designs, costs, legal strategies,
finances, employees, customers, prospective customers, licensees or licensors;
information received from third parties under confidential conditions; or other
valuable financial, commercial, business, technical or marketing information
concerning the Company or any of the products or services made, developed or
sold by the Company, but does not include information any of the Company
Entities have previously intentionally disclosed to the public or is otherwise
in the public domain, and (Y) the Company’s tangible and electronic documents
and information used to implement, develop, produce, distribute or otherwise
commercialize (1) ROCK inhibitor platforms, (2) Wilson disease-based treatments,
(3) polycystic kidney disease-based treatments and (4) any of the Company’s
existing commercial or development programs in place as of the date hereof   You
agree not to disclose or use such Confidential Information at any time in the
future except as may be required by law.

(ii)  In the event that you are requested pursuant to, or required by,
applicable law, rule or regulation of any governmental entity or national
securities exchange, or legal process to disclose any Confidential Information,
you will promptly notify the Company so that it may seek a protective order or
other appropriate remedy, and you will cooperate fully with the Company in
protecting Confidential Information to the extent possible under applicable
law.  In the event that no such protective order or other remedy is obtained, or
that the Company does not waive compliance with the terms hereof applicable to
such disclosure, the Company nonetheless shall be deemed to consent to the
disclosure of, and you will furnish, only that portion of the Confidential
Information which you are legally required to disclose and you agree to exercise
all reasonable efforts to obtain reliable assurance that confidential treatment
will be accorded the information so disclosed.

(iii)  Notwithstanding anything in this Agreement to the contrary, nothing in or
about this Agreement prohibits you from:  (1) filing and, as provided for under
Section 21F, maintaining the confidentiality of a claim with the SEC;
(2) providing Confidential Information to the SEC, or providing the SEC with
information that would otherwise violate this Section 5, to the extent permitted
by Section 21F; (3) cooperating, participating or assisting in an SEC
investigation or proceeding without notifying the Company; or (4) receiving a
monetary award as set forth in Section 21F.

(iv)  You acknowledge and agree that, if you are found by a court of competent
jurisdiction to have violated the terms and conditions of Section 5(f), you
shall be obligated to pay liquidated damages to the Company in an amount equal
to the legal fees incurred by the Company in connection with such
proceeding.  In addition, the Company shall be entitled to obtain equitable
relief, including injunctive relief, to enforce this provision and shall be
entitled to retain any and all profits related to any commercialization
compensation or income



--------------------------------------------------------------------------------

 

earned by or owed to you or your affiliates, directly or indirectly, from any
such violation of this Section 5(d).



(e)  Return of Property.  You represent that, as of the date hereof, you have
returned (or have initiated the prompt return) to the Company all property of
material value belonging to, procured on behalf of or paid for by the Company
Entities during your employment, including but not limited to all proprietary
and/or Confidential Information and that you no longer have any IT-related
equipment with access to the Company network.  The Company will pack and send to
you, at a location of your choosing in New York State, your personal effects,
which will be facilitated through the Company’s human resources department in
accordance with normal practice.  The Company will provide you with the printer
and desktop computer from your office after it has been appropriately sanitized
of Company related data.  You are authorized to cancel the Dropbox account under
your name and permitted to stop making monthly payments thereon.

(f)  Prior Acts or Omissions.  You represent that, from the Separation Date
through the date hereof, you have not performed any act or omission that would
otherwise result in a breach of any provision of this Section 5.

(g)  Definitions.  The following terms have the meanings provided below.

(1)   “Employee of the Company” means any employee of any Company Entity who was
employed by any Company Entity at any time in the 12‑month period immediately
preceding any actual or attempted hiring, solicitation or making of an offer.

﻿

Section 6.  Severability.  If any provision of this Agreement is held by a court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.  Further, if a court should determine that any portion
of this Agreement is overbroad or unreasonable, such provision shall be given
effect to the maximum extent possible by narrowing or enforcing in part that
aspect of the provision found overbroad or unreasonable.    

Section 7.  Breach of Agreement.  The parties agree that for any breach of this
Agreement, the non-breaching party may seek all relief available under the law
or at equity, including, if by you, recoupment of the Payment Amount and
benefits provided pursuant to this Agreement.  The parties further acknowledge
that any breach of the covenants set forth in this Agreement will cause the
non-breaching party irreparable harm for which there is no adequate remedy at
law, and the breaching party therefore consents to the issuance of an injunction
in favor of the non-breaching enjoining the alleged breach of any of those
covenants by any court of competent jurisdiction.

Section 8.  Section 409A.  (a)  Intent to Comply with
Section 409A.  Notwithstanding anything to the contrary set forth in this
Agreement or any other plan,



--------------------------------------------------------------------------------

 

policy, arrangement or agreement with any of the Company Entities (this
Agreement and such other plans, policies, arrangements and agreements,
collectively the “Company Plans”), it is intended that the provisions of the
Company Plans comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder as in effect from time to time (“Section
409A”) and all provisions of the Company Plans shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  However, in light of the uncertainty surrounding
the proper application of Section 409A, the Company cannot make any
representations or guarantees with respect to compliance with such requirements,
and neither the Company nor any of the Company Entities will have any obligation
to indemnify or otherwise hold you harmless from any or all of such taxes or
penalties.  Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A.

(b)  Timing of Reimbursement Payments and Other Benefits.  Except as
specifically permitted by Section 409A, the benefits and reimbursements provided
to you under any Company Plan during any calendar year shall not affect the
benefits and reimbursements to be provided to you under any Company Plan in any
other calendar year, and the right to such benefits and reimbursements cannot be
liquidated or exchanged for any other benefit, in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) or any successor thereto.  Furthermore,
reimbursement payments shall be made to you as soon as practicable following the
date that the applicable expense is incurred, but in no event later than the
last day of the calendar year following the calendar year in which the
underlying expense is incurred, in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) or any successor thereto. Notwithstanding anything in this
Agreement to the contrary, in the event that you are deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), no payments hereunder
that are “deferred compensation” subject to Section 409A and payable on account
of your separation from service shall be made to you prior to the date that is
six months after your Separation Date or, if earlier, your date of death.
Following any applicable six month delay, all such delayed payments will be paid
in a single lump sum on the first payroll date following the date that is six
months after your Separation Date.

Section 9.  Miscellaneous.  (a)  This Agreement is not intended, and shall not
be construed, as an admission that either party or any of the Company Entities
has violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong whatsoever
against the other.

(b)  Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
construing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

Section 10.  Assignment.  This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.  You may not assign this Agreement, or any right,
remedy,



--------------------------------------------------------------------------------

 

obligation nor liability arising hereunder, and any attempt to assign this
Agreement or any right, remedy, obligation or liability hereunder shall be void
ab initio.

Section 11.  Governing Law.  (a)  This Agreement shall be construed and enforced
in accordance with the laws of the State of New York without regard to the
principles of conflicts of law.

Section 12.  Entire Agreement.  You understand that this Agreement constitutes
the complete understanding between the Company and you, and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between you and any of the Company Entities, including, without limitation, the
Employment Agreement; provided, however, that you agree that: (a) you shall
remain subject to any non-competition agreement; confidentiality agreement, or
employee invention agreement that you executed prior to commencing employment
with the Company or any of the Company Entities, or during your employment with
the Company (including, without limitation, the terms and conditions set forth
in Appendix A to each of the LTIP, Amended and Restated Award Notification and
Grant Agreements – EAR Unit Awards); and (b) all parties agree that the LTIP and
your awards thereunder are not impacted by this Agreement and remain in full
force and effect in their entirety.  As of the date hereof, you represent and
warrant that you have complied with the terms of each of the agreements
described in this Section 12 and no breach or default has occurred thereunder as
a result of your actions or activities.  No other promises or agreements shall
be binding unless in writing and signed by both the Company and you after the
date hereof.

Section 13.  Headings and Captions.  The headings and captions herein are
provided for reference and convenience only.  They shall not be considered part
of the Agreement and shall not be employed in the construction of the Agreement.

﻿

 

--------------------------------------------------------------------------------

 

﻿

﻿

﻿

﻿

﻿

Dated:August 29, 2019

﻿

﻿

﻿

 

 

﻿

 

 

 

 

 

 

 

 

By:

/s/ Steven N. Gordon

 

 

Steven N. Gordon

 

 

 





--------------------------------------------------------------------------------

 

Dated:August 29, 2019

﻿

﻿

 

 

﻿

 

﻿

KADMON CORPORATION, LLC

 

 

 

 

 

 

 

By:

/s/ Harlan W. Waksal

 

 

Harlan W. Waksal

 

 

President and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

﻿



--------------------------------------------------------------------------------